Submitted October 10, 1924.
This is an appeal from the judgment of the lower court affirming an order of the Workmen's Compensation Board awarding compensation to the grandchildren of the decedent who was in the employ of the defendant corporation, the American Chain Company. It is our duty to review the testimony with the sole purpose of ascertaining whether evidence appears which justifies the finding made, and if so, whether the law has been properly applied, Thomas v. State Workmen's Fund, 280 Pa. 331. The decedent was employed by the defendant company on April 9, 1923, and went to work at 6 o'clock that evening. He worked during the night until 6:20 the following morning. At that time the decedent came and told the foreman that at 4 o'clock in the morning he had rubbed his finger open or cut himself. The finger was wrapped, he took the rag off and showed the hurt to the foreman and told him he had a "burnish" feeling in it. There was some evidence that there had been a scratch on the finger before he came to work but there was also evidence that the employment in which he was engaged was such that it was quite likely that a scratch or puncture of the finger might occur. There was no evidence that the injury to the finger prior to the employment was of any extent. In fact the circumstances as narrated support the inference that there was a rubbing open and inflammation which was not present when the decedent went to work. The conclusion can be reasonably drawn that the accident was sustained in the course of the employment The precise details of the *Page 439 
occurrence were not set out. It was not necessary to show the exact nature of the injury, nor just how it occurred: Laraio v. Pennsylvania R.R. Co., 277 Pa. 382; Watkins v. Pittsburgh Coal Co., 278 Pa. 463. The causal connection between the accident and the death was supported by the testimony of a doctor who when the question was asked: "Did he or not die as a result of septicemia following the injury to his finger?" stated: "In my opinon he did." This seems positive enough to meet the rule as set out in Fink v. Sheldon Axle  Spring Company, 270 Pa. 476; McCoy v. Jones and Laughlin Steel Company, 275 Pa. 422. We think there was sufficient evidence that the injury occurred in the course of decedent's employment and that it was the cause of his death.
The judgment is affirmed.